J-S95001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.A.S., A MINOR            IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF T.J.B., MOTHER

                                                    No. 2848 EDA 2016


            Appeal from the Decree Entered August 24, 2016
          In the Court of Common Pleas of Philadelphia County
 Family Court at Nos: CP-51-DP-0001784-2013; CP-51-AP-0000850-2015


IN THE INTEREST OF: A.S., A MINOR              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF T.J.B., MOTHER

                                                    Nos. 2850 EDA 2016


            Appeal from the Decree Entered August 24, 2016
          In the Court of Common Pleas of Philadelphia County
 Family Court at Nos: CP-51-DP-0001785-2013; CP 51-AP-0000849-2015


BEFORE: STABILE, MOULTON, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                      FILED FEBRUARY 13, 2017

      T.J.B. (“Mother”) appeals from the decrees entered August 24, 2016,

in the Court of Common Pleas of Philadelphia County (“trial court”), which

involuntarily terminated her parental rights to her minor children, A.A.S. and
J-S95001-16



A.S (together “the Children”) and changed the permanency goal to adoption.

After careful review, we affirm.

      The trial court provided the following factual and procedural summary.

           The children were born as follows: A.A.S., on August 30,
      2005[,] and A.S. on April 20, 2009.

             On August 26, 2013, DHS[(Department of Human
      Services)] received a substantiated Child Protective Services
      (CPS) report alleging that A.A.S. had two lumps on his head and
      belt marks and welts covering his body. [Mother’s] paramour
      beat him with a belt. [Mother] pushed A.A.S.’ head against the
      wall approximately three days prior. Furthermore, A.A.S. was
      lethargic and complained of a headache. A.A.S. was transported
      to Saint Christopher’s Hospital.     The report indicated that
      [Mother] used physical discipline on A.A.S. for touching her
      personal belongings. Moreover, DHS learned that A.A.S. had old
      scars on his arms and chest. A.A.S. indicated that he had been
      subjected to severe physical discipline in the past.
      Subsequently, the Special Victims Unit of the Philadelphia Police
      Department conducted an investigation into A.A.S.’ injuries.
      [Mother] was arrested on charges of [a]ggravated and [s]imple
      [a]ssault, [e]ndangering the [w]elfare of a [c]hild as a [p]arent
      [(“EWOC”)] and [r]ecklessly [e]ndangering [a]nother [p]erson
      [(“REAP”)].    She was incarcerated at Riverside Correctional
      Facility [(]RCF).

           On August 26, 2013, DHS obtained an Order of Protective
      Custody (OPC) for A.A.S. and A.S.    A.A.S. and A.S. were
      subsequently placed in foster care.

             A [s]helter [c]are [h]earing was held on August 28,
      2013[,] before the Honorable Jonathan Q. Irvine. Judge Irvine
      lifted the OPC and ordered the temporary commitment of A.A.S.
      and A.S. to the care and custody [of] DHS.

            On September 4, 2013, an adjudicatory hearing was held
      before the Honorable Jonathan Q. Irvine.          Judge Irvine
      adjudicated A.A.S. and A.S. dependent and committed them to
      the care and custody of DHS. [Mother’s] visits with the children
      were suspended.



                                    -2-
J-S95001-16


             The matter was listed on a regular basis before the Judges
       of the Philadelphia Court of Common Pleas-Family Court
       Division-Juvenile Branch pursuant to section 6351 of the Juvenile
       Act. 42 Pa.C.S.A. § 6351, and evaluated for the purpose of
       determining or reviewing the permanency plan of the children.

              On February 19 2014, a [p]ermanency [r]eview and
       [a]ggravated [c]ircumstances [h]earing was held before the
       Honorable Jonathan Q. Irvine. Judge Irvine found that there was
       clear and convincing evidence to establish that [a]ggravated
       [c]ircumstances existed as to [Mother]. Furthermore, Judge
       Irvine found that [Mother] committed child abuse regarding
       A.A.S.

             In subsequent hearings, the DRO’s reflect the [trial
       court’s] review and disposition as a result of evidence presented,
       addressing, and primarily with the goal of finalizing the
       permanency plan.

             [On November 24, 2015, DHS filed petitions                 to
       involuntarily terminate Mother and Father’s1 parental rights.]

            On April 25, 2016[,] and August 24, 2016, a [t]ermination
       of [p]arental [r]ights hearing was held for [Mother] in this
       matter.

             On August 24, 2016, the [trial court] found by clear and
       convincing evidence that [Mother’s] parental rights of A.A.S. and
       A.S., should be terminated pursuant to the Pennsylvania Juvenile
       Act. Furthermore, the [trial court] held it was in the best
       interest of the children that the goal be changed to adoption.

Trial Court Opinion, 10/14/2016, at 1-2.

       Mother filed a notice of appeal on September 1, 2016, and the trial

court issued a 1925(a) opinion on October 14, 2016.

       Mother raises five issues on appeal, which we quote verbatim.

____________________________________________


1
 Father consented to the termination of his parental rights to the Children.
The trial court confirmed the consent on August 24, 2016.



                                           -3-
J-S95001-16


      I.     Whether the trial court erred and/or abused its discretion
             by terminating the parental rights of [Mother] pursuant to
             23 Pa.C.S.A. sections 2511(a)(1) where [Mother]
             presented evidence that she was compliant with all of her
             Family Service Plan Goals.

      II.    Whether the trial court erred and/or abused its discretion
             by terminating the parental rights of [Mother] pursuant to
             23 Pa.C.S.A. sections 2511(a)(2) where[Mother] presented
             evidence that she will remedied her situation by meeting
             her goals of housing, parenting and mental health
             treatment and therefore does have the capacity to care for
             her children in her home.

      III.   Whether the trial court erred and/or abused its discretion
             by terminating the parental rights of [Mother] pursuant to
             23 Pa. C.S.A. sections 2511(a)(5) where evidence was
             provided to establish that [Mother] is capable of caring for
             her children.

      IV.    Whether the trial court erred and/or abused its discretion
             by terminating the parental rights of [Mother] pursuant to
             23 Pa. C.S.A. sections 2511(a)(8) where evidence was
             presented to show that [Mother] is capable of caring for
             her children since she was has completed her FSP goals.

      V.     Whether the trial court erred and/or abused its discretion
             by terminating the parental rights of [Mother] pursuant to
             23 Pa. C.S.A. sections 2511(b) where evidence as
             presented that established the children lived with Mother
             prior to being placed bond.

Appellant’s Brief at 7 (sic).

      Our standard of review for an order involuntarily terminating parental

rights is well established.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest

                                     -4-
J-S95001-16


      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted). Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standards of the best interests of the child. One major aspect of
      the needs and welfare analysis concerns the nature and status of
      the emotional bond between parent and child, with close
      attention paid to the effect on the child of permanently severing
      any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In the matter sub judice, the trial court terminated Mother’s parental

rights pursuant to Sections 2511(a)(1), (2), (5), (8), and (b). In order to

affirm the trial court, we need only agree with the trial court as to any one

subsection of Section 2511(a), as well as Section 2511(b).        In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied, 863 A.2d

1141 (Pa. 2004).    Here we analyze the trial court’s decision to terminate

under Sections 2511(a)(2) and (b), which provide as follows.


                                      -5-
J-S95001-16


     (a)   General rule.—The rights of a parent in regard to a child
           may be terminated after a petition filed on any of the
           following grounds

                                 ***


     (2)   The repeated and continued incapacity abuse, neglect or
           refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions
           and causes of the incapacity abuse, neglect or refusal
           cannot or will not be remedied by the parent.

                                 ***

     (b)   Other considerations.—The court in terminating the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the
           parent. With respect to any petition filed pursuant to
           subsection (a)(1), (6), or (8), the court shall not consider
           any efforts by the parent to remedy the conditions
           described therein which are first initiated subsequent to
           the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     Mother’s argument is that the trial court discounted the evidence that

she completed all of the family service plan goals including parenting and

mental health treatment, took responsibility for her actions and plead guilty

to EWOC and REAP. “The grounds for termination due to parental incapacity

that cannot be remedied are not limited to affirmative misconduct. To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216



                                    -6-
J-S95001-16



(Pa. Super. 2015) (quoting In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002)).

      The trial court found that Dr. Erica Williams completed a parenting

capacity evaluation on Mother in March 2016 and found that “she did not

present the capacity to provide safety and/or permanency to either child.”

See Goal Change Hearing, 4/25/16, at 10. Furthermore, Mother continued

to have extensive contact with her paramour, the same paramour that beat

A.A.S. with a belt. The trial court found that Mother visited him thirty-seven

times while he was incarcerated. Moreover, the trial court found that A.A.S.

and A.S. are afraid of Mother and A.A.S. is afraid of Mother’s paramour.

After careful review of the record, we conclude that the trial court had a

factual basis for its decision and did not abuse its discretion by terminating

Mother’s parental rights to the Children under Section 2511(a)(2).

      We must next determine whether the trial court abused its discretion

when it terminated Mother’s parental rights pursuant to Section 2511(b).

      Section 2511(b) “focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child.” In re Adoption of
      J.M., 991 A.2d 321, 324 (Pa. Super. 2010). As this Court has
      explained, “Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis.” In re K.K.R.-S., 958 A.2d 529, 533 (Pa.
      Super. 2008). “While a parent’s emotional bond with his or her
      child is a major aspect of the subsection 2511(b) best-interest
      analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best



                                    -7-
J-S95001-16


      interest of the child.” In re N.A.M., 33 A.3d 95, 103 (Pa.
      Super. 2011) (citing K.K.R.-S., 958 A.2d at 533-36).

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

N.A.M., 33 A.3d at 103).

      Mother’s entire argument is that because she was unable to have any

contact or visit with the Children, her opportunities to mend their

relationship was limited, and therefore termination does not serve the

Children’s needs or welfare.    Mother fails to develop her argument in her

brief; however, this Court will address the merits of her claim.       The trial

court found that the Children

      reside in a kinship home with their maternal aunt.         [The
      Children] consistently tell the DHS social worker that they are
      afraid of [Mother] and do not want to see her. The [Children]
      look to the maternal aunt for love, comfort[,] and support. The
      maternal aunt meets the daily needs of the [C]hildren.
      Furthermore, [the Children] would not suffer permanent
      emotional damage if [Mother’s] parental rights were terminated.

Trial Court Opinion, 10/14/2016, at 6 (citations omitted). Our review of the

record confirms that the trial court had a factual basis for its decision and did

not abuse its discretion when it terminated Mother’s parental rights pursuant

to Section 2511(b).


                                      -8-
J-S95001-16



     Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/13/2017




                          -9-